SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM implements new methodologyfor international ticket sales Travel agent compensation will be specified on international tickets São Paulo, October 1 st , 2010 We implemented today in every assisted sales of international tickets a new compensation methodology. Similar to the one used since 2008 in domestic ticket sales, this methodology results in greater transparency to the client, showing separately the price of the ticket and corresponding travel agent compensation on the ticket. The value of service provided by every assisted sale in Brazil is now paid directly by the passenger on international ticket's emission in the proportion of a maximum of 7% of the fare, with a minimum of R$ 30.00. "Before this change, the travel agent´s fee waspart of the tickets fare," explains our Sales Director, Klaus Kuhnast. "The methodology allows us to reduce costs and helps in maintaining competitive prices in the international market," added the director. This is a global standard model for the compensation of travel agents, adapted to the countrys laws. The rule applies to all assisted sales, through TAM stores, companys call center and travel agencies andthe tariff value will be the same in all of them. About TAM: (www.tam.com.br) We are members of the Star Alliance, and the leaders in the domestic market since 2003. We had by the end of August 2010, 42.6% of market share in domestic market and 84.0% market share in international market. We fly to 44 cities in Brazil. We reached 88 different destinations with the business agreements signed with regional airlines. The overseas operation comprise non-stop flights to 18 destinations in United States, Europe and South America: New York, Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Assumption and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). Moreover, we maintain the codeshare agreements allowing sharing the seats in the flights of the international airlines, thus passenger could fly to other 78 destinations in USA, South America and Europe. On the other hand, Star Alliance offers flights to 1,172 airports in 181 countries. TAM is the pioneer in the loyalty program of the airline in Brazil. As of January 1 st , 2010, TAM Fidelidade is managed by Multiplus Fidelidade, and currently has 7.2 million members and distributed 10.8 million air tickets by the mileage redemption. Investors Relationship: Phone.: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ri Press Office: Press Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Tel.: (55) (11) 3594- 0336 / 0302 / 0303 / 0304 / 0306 equipetam@mvl.com.br SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 04, 2010 TAM S.A. By: /
